DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment application filed 11/19/2020.
Claims 1, 4, 8, 11, 15, and 16 have been amended, claims 5, 12, and 18 have been canceled, and no claims have been added.
Claims 1-4, 6-11, 13-17, 19, and 20 are pending with claims 1, 8, and 15 as independent claims.
This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer (US 2018/0239622, hereinafter as “Geb”) in view of Lucas et al. (US 2010/0168874, hereinafter as Lucas) in view of Webster (US 2009/0064106, pub. 03/05/2009).

A computer-implemented method (Geb ¶ 12: "[T]he present disclosure may provide a method for generating at least one runtime-modifiable component within…a graphical user interface, on a display of the computer system[,] wherein the at least one runtime-modifiable component corresponds to a runtime-modifiable configuration of the graphical user interface…”), comprising:
at design-time, by operation of a computer: defining a user interface element of a user interface application for use with a Behavior (Geb ¶ 15: "The at least one control may be a text box or a drop down, a radio button, a label, or any other object [viz. user interface element of a user interlace application]…” Geb ¶ 43: "The . . . control [is] displayed on a display or screen . . . and used to display and|or manipulate and|or enter data[ viz. for use with a behavior: default behaviors|functions established at design-time]." Geb ¶ 20: "[T]he present disclosure may provide a .. . design-time binding engine ... to generate runtime-modifiable [controls] ... by loading at least one runtime-modifiable binding configuration regarding [a] data source [viz. behavior] of at least one control that includes reference to at least one element of the data source to be bound; and binding the element to be bound by use of a design-time generic binding engine . . .” Geb ¶ 15: "The elements are dynamically exchangeable during runtime . . Geb ¶ 46: "The . . . runtime-modifiable components . . . might be configured to handle different task and|or to display different information or information in different ways[ viz. behavior]."}, wherein the Behavior Is a software entity that embodies dynamic and context-responsive user Interactions at runtime (Geb ¶ 43: ”[A]t least one runtime modifiable binding configuration (e.g. as included in the runtime modifiable configuration of a graphical user interface . .,} of a[ ] 
defining the Behavior for the defined user interface element (Geb ¶ 43: "The . . . control [is] displayed on a display or screen . . . and used to display and|or manipulate and|or enter data." Geb ¶44: "The Control with the new binding configuration might be displayed on a display or screen and used to display and|or manipulate and|or enter the data in a different way or other data as defined in the changed binding configuration." Geb ¶ 15: “The [data source] elements [viz. behaviors] are dynamically exchangeable during runtime .. Here, both the default behaviors and the modifiable behaviors are defined for a user interface element.);
Geb does not explicitly disclose but Lucas, in an analogous art, does
wherein the behavior comprises: an event handler; (Lucas ¶¶ 055, 72-78 and 89: “enable event handlers to be set or defined to further customize the behavior of the graphic element 130 and to allow a user to interact with the visualization 132 to, for example, cause a change within the runtime environment…detected conditions or states may be reflected on the graphic using an animation or other action or behavior tied into the state or value produced by the script… the visualizations 132 or individual primitives making up a visualization 132 may have actions defined for predefined events, for example, mouse over events, mouse click events, etc.”)  an attach handler; Ex.: The attach handler may be tool to add behavior to a graphic element in configuration environment or design-time) a method; (Lucas ¶¶ 55 and 90-92: “the containing application may register to a pump over-heat custom event and provide a my -handler function that will run a script or other routine to enable a user to handle the event, when it is triggered. These custom events are particularly useful when the graphic element is implemented as part of a control operator screen…Developers can handle the events internally within the graphic element by specifying event handlers using C# methods, for example.”) properties; (Lucas ¶¶ 55, 69 and 90-92: “the graphic element may have one or more graphical behaviors defined or associated with it. In particular, a designer or creator may define animations, such as rotations, linear translations, background changes, color changes, resizing, color gradient animations, opacity animations, font characteristic animations, videos and video features, such as start/stop features, two-dimensional or three-dimensional changes, etc. for each visualization of the graphic element when the visualization is displayed on a screen. To add this dynamic behavior, the user may select a graphic element and opt to add an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Geb with the teaching of Lucas such that “graphic elements can have custom events associated therewith. Custom events are generally events that are defined as a result of some outside or exterior event, or are events that require communication with an exterior application or data source as a result of an action taken by a user of the graphic element…a graphic event is a message that is sent by the graphic element to signal the occurrence of an action with respect to the visualization of the graphic element… the containing application may register to a pump over-heat custom event and provide any -handler function that will run a script or other routine to enable a user to handle the event, when it is triggered. These custom events are particularly useful when the graphic element is implemented as part of a control operator screen.” Lucas ¶¶ 90 and 113.
Geb further discloses defining a user interface class for the defined Behavior (Geb ¶ 43: ‘‘[A]t least one runtime modifiable binding configuration (e.g. as included in the runtime modifiable configuration of a graphical user interlace ...} of a] ] control... including at least one reference data source ... is provided together with a design-time generic binding function…The modifiable binding configuration is loaded by the processor and processed by invoking the binding function ... to bind the data source object to the control which then might be displayed on a display or screen ... and used to display and|or manipulate and|or enter data." (emphasis supplied). Geb ¶ 83: “[The] design-time generic binding engine…[may be constituted as] a generic binding function, class or code…” (emphasis supplied).);
registering the defined Behavior with the user interface application (Geb ¶ 12: "Both configurations [interface controls and modifiable control functions] are then loaded into a generic binding engine or loader, respectively, to facilitate the display of the data as well as writing back any changes that were made on the user-interface into the data source (bi-directional binding}." Here bi-directional binding amounts to registering a behavior with an interface application. Geb ¶ 41: “At least one runtime modifiable configuration of a graphical user interface ... is provided together with [viz. registered] a design-time . . . function . . . The modifiable configuration is loaded by the processor. . (emphasis supplied). Geb ¶ 47: ”[A]t least one user interface may be compiled and bound [viz. registered] to a data structure . . . [T]he at least one user interface is compiled and bound to the data structure when a user interface is called." Geb ¶ 95: "The generic loader function 100 loads the component or interface definition 98 to generate the component as user-interface 102 whereas the generic binding engine 104 uses the interface definition 98 including a first part of the binding configuration and the data source definition including a second part of the binding configuration to facilitate two-way-binding during runtime . . See also infra note one.}; and
defining a trigger event within the defined user interface class to activate when a particular event is detected by the Behavior (Geb ¶ 10: "[T]he 
Geb and Lucas do not explicitly disclose
at run-time, binding the defined Behavior to a particular executing application, wherein the Behavior is bound to the particular executing application in response to a drag and drop operation within the user interface application comprising the Behavior being dragged into the particular executing application and dropped within the particular executing application. However, Webster, in an analogous art, discloses in ¶¶ 26 and 51-58: “the application environment can be a cross-operating system runtime, such as Adobe.RTM. Integrated Runtime offered by Adobe Systems Incorporated of San Jose, Calif…the database icon 330 included in the second source application window 320 can be inserted into the target application window 335 through a drag-and -drop operation 345. Upon being dropped into the target application window 335, a new data source 355 corresponding to the database represented by the database icon 330 is created in the target application… the output of the data source 355 can be automatically connected to the input of the bar graph interface 350.” Newly created running target application 335 may be the particular executing application. The data source/database icon 330 may represent the defined behavior, which resides on source application 320. In response to the drag and drop operation 345 of database icon 330 from application 320 to target application 335, the target application 335 detects/identifies database icon 330 by instantiating and binding the database icon to be an output source database icon 355. The binding of the database icon 355 to the target application 335 may be indicated by a connection of the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Geb and Lucas such that drag and drop operation of behavior would allow the user to customize the presentation of the behavior. For example, in case of Lucas, Lucas may utilize the teaching of Webster such that different users in the plant may reuse the output of a module/sensor of a physical component such as the pump to create different views/applications in different workstations because “the same or different plant personnel generally had to use different programs to establish new data structures and graphic displays at each of the functional levels.” Lucas ¶¶ 45-46.

Claim 2. The computer-implemented method of claim 1, wherein the defined user interface class includes an event handler for detecting the particular event [Geb ¶ 46: 'The plurality of runtime-modifiable components are preferably generated and displayed at different times. They might be configured to handle different task and|or to display different information or information in different ways." Geb ¶ 56: "In order to use the object-oriented derivations for storing amendments in modification files, the functions of the original program code or the original configuration are programmed as virtual functions in particular or bound late (late binding) [viz. event handler for detecting a particular event]." Geb ¶ 86: "[T]he data connection is flexible and [permits] binding dynamic elements to dynamically changing data structures modifiable at further includes at least one binding of the data of the data source to said user interface or components or controls of the user interface." (emphasis supplied). Ex.: Also, the event handler may detect an event such as mouse-over event, which causes specific function/script to run as indicated in Lucas ¶ 89.

Claim 3.    The computer-implemented method of claim 2, further comprising triggering the trigger event upon detection of the particular event (Geb ¶ 80: "The . . .binding engine . . . enables references that link elements [viz. triggering the trigger event] to a data source which are . . . bound at runtime ('dynamic data binding or structure1}…” Geb ¶ 106: "The method may further comprise amending the at least one runtime-modifiable component during runtime by modifying the runtime-modifiable configuration of the graphical user interface] viz. triggering the trigger event]; updating 

Claim 4.    The computer-implemented method of claim 2, wherein the event handler is defined for the defined UI class based upon the particular application that the particular event will be bound to at runtime (Geb ¶ 46: ”[A]t least one runtime-modifiable component. . . might be defined in different co-existing runtime-modifiable configurations [viz. each configuration a different context] . . . The plurality of runtime-modifiable components . . . might be configured to handle different task and|or to display different Information or Information in different ways.").

Claim 6. The computer-implemented method of claim 1, wherein registering the Behavior with the user interface application further comprises passing the defined user interface class to a register function (Geb ¶ 45: "Both aspects might be combined, e.g. by including the runtime modifiable binding configuration in the runtime modifiable configuration of a graphical user interface . . . and invoking the design-time generic loader function and the design-time generic binding function [viz. the two functions amounting to a register function] to display a…control that is bound as defined by the included runtime modifiable binding configuration ...”1}.

at runtime, testing the Behavior in the user interface application (Geb ¶ 42: 'The runtime modifiable configuration might be changed . .. and such changed runtime modifiable configuration might be processed by the processor... to generate a new version of the runtime modifiable object. . . that might be displayed again . . .” Geb ¶ 114: 'The hardware and software of the computer system comprises one or more event sources; and the method further comprises receiving data from the one or more event sources indicating an occurrence of one or more events; and executing the at least one runtime-modifiable component based on the occurrence of the one or more events." Ex.: Executing a function after a modification is a user testing operation.).

Claim 8. Claim 8 corresponds to Claim 1 and is rejected on the same grounds and based upon the same authorities as Claim 1. See Geb paragraph [0138] ("[E]mbodiments of technology disclosed herein may be implemented using hardware, software, or a combination thereof. When implemented in software, the software code or computer-readable instructions can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers. Furthermore, the instructions or software code can be stored in at least one nan-transitory computer-readable storage medium, i.e., a computer-readable memory.”).

Claim 9.    Claim 9 corresponds to Claim 2 and is rejected on the same grounds and based upon the same authorities as Claim 2.

Claim 10.    Claim 10 corresponds to Claim 3 and is rejected on the same grounds and based upon the same authorities as Claim 3.

Claim 11.    Claim 11 corresponds to Claim 4 and is rejected on the same grounds and based upon the same authorities as Claim 4.

Claim 13.    Claim 13 corresponds to Claim 6 and is rejected on the same grounds and based upon the same authorities as Claim 6.

Claim 14.    Claim 14 corresponds to Claim 7 and is rejected on the same grounds and based upon the same authorities as Claim 7.

Claim 15.    Claim 15 corresponds to Claim 1 and is rejected on the same grounds and based upon the same authorities as Claim 1. See Geb paragraph [0138] ("[E]mbodiments of technology disclosed herein may be implemented using hardware, software, or a combination thereof. When implemented in software, the software code or computer-readable instructions can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers. Furthermore, the instructions or software code can be stored in at least one non-transitory computer-readable storage medium, i.e., a computer-readable memory.”).



Claim 17.    Claim 17 corresponds to Claim 3 and is rejected on the same grounds and based upon the same authorities as Claim 3.

Claim 19.    Claim 19 corresponds to Claim 6 and is rejected on the same grounds and based upon the same authorities as Claim 8.

Claim 20.    Claim 20 corresponds to Claim 7 and is rejected on the same grounds and based upon the same authorities as Claim 7.

In addressing any particular limitation, certain passages and figures of the prior art have been cited as particularly pertinent. In considering the prior art as it relates to any particular limitation, applicant is requested to consider the prior art disclosures previously or subsequently cited in the office action, particularly those items cited in addressing earlier limitations in a claim set or similar limitations recited in other claim sets.

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered. However, Geb is now remapped in combination with a new reference to teach the amended 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        02/27/2021

/SHAHID K KHAN/Examiner, Art Unit 2178                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Levitsky et al. (US Patent 6,466,948 B1) at col. 13, In 66: "The creation of [a class] object 600 begins at step 500 when a system user initializes a data processing system which has an object creation functionality resident therein. From step 500, the method advances to step 502 where the method instantiates a[n]. . . object by registering an object class with the object creation functionality. Registration of the class creates, at step 504, a programming interface that will be used [to instantiate] the object. The [instantiation] will allow the system to place class properties [viz. including methods|functions] within the object. The system user will determine the properties of the class at step 506." M.P.E.P. § 2131.01.